DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-5, 7-9, 11-15, 18, and 20-21 are pending of which claims 11-15 are withdrawn. Claims 6, 10 16-17 and 19 are canceled. Applicant’s amendment has overcome the rejections under 35 USC 103 over Ottmann (US20120255992) in view of Boger (US20060162817).

Claim Interpretation
Claim 5 recites that the flux is suitable for brazing aluminum parts and aluminum alloy parts. As this is a statement of a purpose or intended use of the product flux and not a step for brazing, claim 5 has the effect of limiting the product flux to one capable of brazing aluminum parts or aluminum alloy parts to some extent within the claimed process. Note that although the present disclosure indicates a preference for a flux which can remove an outer layer from a metal surface (page 2 lines 25-27) the claimed process does not require the flux composition to be able to remove an outer layer in order to braze a part to some extent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ottmann (US20120255992) in view of Solvay Fluor (WO 2011110532 A1). Both Ottmann and Solvay Fluor are cited in the IDS dated November 15, 2018.
Regarding claims 1 and 21, Ottmann discloses a process for the manufacture of a flux composition, comprising at least one binder [0019], at least one dispersion agent (water) and at least one flux (K2AlF5) [0011], [0016], [0085]. Ottmann discloses examples for which one binder is polyurethane [0085]. Ottmann discloses components are mixed (addition of binder) at ambient temperature and then at some time after are maintained (aged) at ambient temperature [0020], [0130-131] and Ottmann discloses that the binder and dispersion agent are mixed before aging [0127]. Ottmann considers ambient temperature about                         
                            20
                            °
                        
                    C [0020]. Ottmann therefore discloses that the temperature during and after addition of the binder is about                         
                            20
                            °
                        
                    C which directly meets the temperature limitations of “maintaining a temperature of equal to or lower than 50°C during and after addition of the binder” recited in claim 1. Note that claim 1 as worded only requires the recited temperature maintenance during addition of the binder and at some time after addition of the binder. 
Ottmann generically states that the flux is prepared by mixing [0020], [0064], [0068], [0069], but Ottmann does not specify a particular mixing mechanism.
Solvay Fluor teaches a flux composition (page 8 lines 23-28) comprising water (aqueous carrier, page 6 lines 9-14), polyurethane binder (page 9 lines 3-6) and a potassium fluoroaluminate flux (page 6 lines 15-19). Solvay Fluor teaches that in steps where mixing is performed a dissolver Disperlux Laboratorium DissolverModel 2027 Green-Line is used (page 13 lines 29-35, page 14 lines 1-7). The Disperlux Laboratorium DissolverModel 2027 Green-Line is a stirrer which performs mixing with a disperser disk in a wet milling process (Solvay Fluor recognizes a disk of dissolver performs dispersion in page 13 lines  30-32, and the teaching that the solid phase binder is dispersed in liquid dispersant to form a slurry page 13 lines 29-35, page 14 lines 1-7 establishes the mixing with the dissolver taught by Solvay Fluor as a wet milling process).The intended use of the flux disclosed by Solvay Fluor is to braze aluminum alloys (page 1 lines 1-5). 
In examples, Ottmann disperses inorganic particles into the flux mixture before brazing [0130]. Ottmann discloses that additives are dispersed in the flux mixture [0029], [0033], [0080]. Ottmann discloses brazing aluminum alloy parts with the disclosed flux [0095]. Ottmann uses potassium fluoroaluminate as a flux [0011], [0085]. Both Ottmann and Solvay Fluor therefore disclose mixing a polyurethane binder,  potassium fluoroaluminate flux with an aqueous dispersant.
In order to practice the method disclosed by Ottmann, it would have been necessary to mix the flux, dispersion agent and binder in some manner. Ottmann’s silence on mixing mechanism establishes the Ottmann reference as ready for improvement with respect to mixing. Solvay Fluor teaches a dissolver in a wet milling process as appropriate for mixing the same type of flux with the same type of binder and the same dispersion agent (page 13 lines 29-35, page 14 lines 1-7). It would have been obvious for one of ordinary skill in the art to look to the art in order to determine which mixing method is appropriate for mixing flux and binder components. In looking to the art, it would have been obvious to one of ordinary skill in the art to apply the known wet milling disperser disk taught by Solvay Fluor (page 13 lines 29-35, page 14 lines 1-7) to the known process of manufacture of a flux composition disclosed by Ottmann [0011], [0016], [0085], to yield the predictable result of successfully mixing potassium fluoroaluminate flux with a water dispersion agent and polyurethane binder among components for producing a flux composition. See MPEP 2143(I)(A). As Solvay Fluor recognizes a disk of the dissolver performs dispersion in page 13 lines  30-32, the above application of the dissolver taught by Solvay Fluor would meet the claimed limitation recited in claim 1 of a stirrer which is a disperser disk. Solvay Fluor teaches  that the binder is dispersed in liquid dispersant to form a slurry (page 13 lines 29-35, page 14 lines 1-7) which establishes that the mixing with the dissolver taught by Solvay Fluor is a wet milling process, thereby meeting the additional limitations recited in claim 21. Solvay Fluor teaches a disk speed for the mixing of several hundred cycles per minute (page 13 lines 30-32), which would necessarily exert shear force.
Regarding claim 2, Ottmann discloses a process for the manufacture of a flux composition, comprising at least one binder [0019], at least one dispersion agent (water) and at least one flux (K2AlF5) [0011], [0016], [0085]. Ottmann discloses that components are mixed [0020], [0130-131] and that and that the flux is dispersed in the dispersion agent [0033]. A flux mixed and dispersed in the dispersion agent is to some degree homogenized. Ottmann discloses components are mixed and then maintained (aged) at ambient temperature [0020], [0130-131] and that the binder is added before aging [0127], and that Ottmann considers ambient temperature about                         
                            20
                            °
                        
                    C [0020]. Ottmann therefore discloses that the temperature upon mixing the flux and dispersion agent, and upon mixing the binder, and during and after addition of the binder is about                         
                            20
                            °
                        
                    C which meets the temperature limitations upon adding the binder of claim 2.
Regarding claim 4 Ottmann discloses examples for which the binder is a polyurethane dispersion [0085]. A polyurethane dispersion is a binder composition.
Regarding claim 5, Ottmann discloses brazing aluminum alloy parts with the disclosed flux [0095]. The flux composition disclosed by Ottmann must therefore be suitable for Al alloy brazing. Solvay Fluor further teaches brazing aluminum alloys with such a flux (page 1 lines 1-5).
Regarding claims 7 and 20, Ottmann discloses that the dispersion agent is water [0011], [0016], [0085]. 
Regarding claim 8, Ottmann discloses specific examples for which the flux composition comprises 30% (Table 4 prep N                        
                            °
                        
                     27-44) 35% (Table 4 prep N                        
                            °
                        
                     21-26) and 40% (Table 4 prep N                        
                            °
                        
                     45-47) by weight of the flux [0085] any of which falls within the claimed range.
Regarding claim 9 Ottmann discloses several examples for which the amount of binder is 15% by weight of the flux composition (Table 4 prep N                        
                            °
                        
                     21-44, [0085]) which is within the claimed range.
Regarding claim 18, Ottmann discloses that the flux comprises K2AlF5 [0011], [0085]. Applicant indicates that K2AlF5 meets the limitations of potassium fluoroaluminate (page 3 lines 1-3 of the present disclosure). Ottmann further discloses one or more flux comprising cesium fluoroaluminate, and any mixtures thereof; potassium fluorozincate, cesium fluorozincate and any mixtures thereof; and potassium fluorostannate, cesium fluorostannate [0075]. Solvay Fluor further as a flux for the same purpose (page 6 lines 15-19).

Response to Arguments
Applicant's arguments filed September 30, 2022 and August 30, 2022 have been fully considered. Applicant’s amendment directly identifying the stirrers exerting shear force encompassed by claim 1 has narrowed the scope encompassed by the claimed stirrer, and the amendment overcome the previously set forth rejections which relied on a significantly broader scope encompassed by a stirrer exerting shear force. 
As the Boger (US20060162817) was relied upon to meet a stirrer encompassed by the broader, previously recited claim scope and not to the presently claimed stirrer, arguments for the patentability of independent claim 1 and dependent claims which rely on Boger’s teachings of a stirrer exerting shear force are now moot because they no longer apply to the current grounds of rejection or to the current claim scope.
Arguments set forth August 30, 2022 directed to maintaining the temperature below             
                50
                °
            
        C do not appear to apply to the presently recited independent claim 1 which only requires temperature maintenance below             
                50
                °
            
        C during addition of the binder and at some point after addition of the binder, but not necessarily over a continuous duration. As explained in the advisory action dated September 12, 2022, Ottmann (US20120255992) discloses that components are “[a]ged for at least 12 minutes means that from the first contact of water and phase II salt, at least 12 minutes" [0020], and discloses that "the samples were aged at ambient temperature (about 20°C.)" [0020]. 20°C is well within the range of equal to or lower than 50°C.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1 recites a process for the manufacture of a flux composition, comprising at least one binder, at least one dispersion agent and at least one flux, the process comprising- maintaining a temperature of equal to or lower than 50°C during and after addition of the binder. Claim 1 requires in at least one step wherein mixing is performed using a stirrer exerting shear force is used for mixing, and wherein the stirrer exerting shear force is selected from the group consisting of the explicitly recited stirrers. Claim 3 further narrows claim 1 and recites  mixing at least one binder and at least one dispersion agent, wherein a temperature of equal to or lower than 50°C is maintained during the mixing at least one binder and at least one dispersion agent, wherein a temperature of equal to or lower than 50°C is maintained during the mixing, which would necessarily yield, and thereby provide antecedent basis for a mixture. Claim 3 further recites adding at least one flux to the mixture obtained by the one or more foregoing steps (the mixtures either provided in the mixing step or by optionally homogenizing the mixture provided in the mixing step) at a temperature of equal to or lower than 50°C. 
Ottmann (US20120255992) is the closes prior art  reference of record. Ottmann discloses that components are mixed [0020], [0130-131] and that the flux is dispersed in the dispersion agent [0033]. A flux mixed and dispersed in the dispersion agent is to some degree homogenized. Ottmann discloses that the flux may be dispersed in an organic solvent, or a mixture of water and organic material [0006], [0013]. Ottmann discloses components are mixed and then maintained (aged) at ambient temperature [0020], [0130-131]; Ottmann considers aging to start when components are contacted [0020], and Ottmann considers ambient temperature about                 
                    20
                    °
                
            C [0020]. 
Solvay Fluor (WO 2011110532 A1) teaches producing the same type of flux disclosed by Ottmann (Solvay Fluor page 6 lines 9-19, page 8 lines 23-28, page 9 lines 3-6). Solvay Fluor teaches that in steps where mixing is performed a dissolver which meets the structure of the disperser disk recited in claim 1 performs mixing (page 13 lines 29-35, page 14 lines 1-7). Solvay Fluor teaches a disk speed for the mixing of several hundred cycles per minute (page 13 lines 30-32), which would necessarily exert shear force.
Neither Ottmann nor Solvay Fluor disclose the particularly claimed mixing order recited in claim 3 which depends on claim 1, and Solvay Fluor teaches mixing all components, including the binder with the dissolver (page 14 lines 5-9). Solvay Fluor, therefore, provides no teaching or suggestion to only apply the dissolver to one mixing step.  Ottmann teaches that the flux preparations themselves [0083] are not subjected to shear. Whereas the mixing recited in claim 1 can refer to any mixing process undertaken in the recited process, the particular mixing order recited claim 3 encompasses a mixing of the binder and the flux to some extent. As the dissolver taught by Solvay Fluor requires a significant degree of shearing (page 13 lines 30-32), and Ottmann discourages significant shearing of the flux preparations [0083] dependent claim 3 defines over Ottmann in view of Solvay Fluor for at least claiming a stirrer is selected from the particularly recited group, and mixing occurs in a particular order. As claim 1 now recites specific stirrers, the range of shear encompassed is now limited, and the obviousness rationale in reference to MPEP 2144.04(IV)(C) no longer applies.
Boger (US20060162817) was previously relied upon to meet mixing limitations, but Boger no longer applies to present claims which require specific stirrers.
The roller stirring taught by the previously applied Scott (US 20040009358) reference would be incompatible with the mixing order of claim 3 in combination with Ottmann for the significant shear such process would introduce.
Tsukahara (US20070277909) was relied upon to anticipate several claims as originally presented. Present independent claim 1 defines over Tsukahara (US20070277909) for at least the recitation of the polyurethane binder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736